EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 2 line 2, the phrase “the top surface” has been replaced with --an outer surface--.
In claim 2 lines 2-3, the phrase “plane as one of the cutting edges” has been replaced with --plane tangent to one of the cutting edges--.
In claim 3 line 2, the phrase “the top surface” has been replaced with --an outer surface--.
In claim 3 lines 2-3, the phrase “plane as both the cutting edges” has been replaced with --plane tangent to both the cutting edges--.
In claim 4 line 2, the phrase “the top surface of the lubrication member is positioned on a shave plane” has been replaced with --an outer surface of the lubrication member defines a shave plane--.
In claim 5 line 2, the phrase “the top surface of the lubrication member is positioned on a shave plane” has been replaced with --an outer surface of the lubrication member defines a shave plane--.
In claim 14 lines 2-3, the phrase “the top surface of the lubrication member is positioned on a plane (P1) between a top surface of the clips and a bottom surface” has been replaced with --an outer surface of the 
In claim 21 line 4, the phrase “having a top surface” has been replaced with --having an outer surface--.
In claim 21 line 5, the phrase “within the top surface” has been replaced with --within the outer surface--.
In claim 21 line 15, the phrase “is 2.5mm to 4mm” has been replaced with --is about 2.5mm to about 4mm--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
10 May 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724